In their motion for rehearing appellants insist that the information and complaint are bad because of the absence of an averment that they were not licensed under the certificate system of horse racing allowable at the time of the act complained of under Art. 655a, Vernon's Ann. Tex. P. C., Vol. 1, (supplement); Acts 1933, 43rd Leg., 1st C. S., page 32, Ch. 10.
We are not impressed that the suggestion is meritorious. Much has been written upon the subject of when the necessity arises for negativing exceptions in charging an offense, and it may be admitted that some confusion and conflicts are found in the decisions. The last time we had occasion to consider the question at length was in the case of Baker v. State,  106 S.W.2d 308, in which many cases were reviewed. If appellants *Page 416 
were the holders of a license under the "certificate system" and the act complained of was one under such plan and done at a place allowed thereunder, it would have been a defense to the present prosecution, but we see no necessity for such negative averments in the information and complaint as contended for by appellants.
The motion for rehearing is overruled.
Overruled.